162 Ga. App. 66 (1982)
290 S.E.2d 163
FARMER
v.
UNION COUNTY DEPARTMENT OF FAMILY AND CHILDREN SERVICES.
63768.
Court of Appeals of Georgia.
Decided April 7, 1982.
R. John Boemanns, for appellant.
David A. Fox, for appellee.
McMURRAY, Presiding Judge.
This is an appeal from an order of the Union County Juvenile Court placing temporary custody of five children of the appellant with the Georgia Department of Human Resources acting through the Union County Department of Family and Children Services, the order in question being entered on February 6, 1981. No application for appellate review was filed as required by Code Ann. § 6-701.1 (a) (2) (Ga. L. 1979, pp. 619, 620). Accordingly, this appeal must be dismissed. See Morgan v. Morgan, 154 Ga. App. 595 (270 SE2d 94).
Appeal dismissed. Banke and Birdsong, JJ., concur.